PER CURIAM.
The petitioners' in these certiorari proceedings controvert contract carrier’s and common carrier’s certificates issued by the respondent Commission to Red Top Sedan Service, Inc., and Miami Beach Air Transport, Inc., respectively. The determinative issues have been finally resolved in petitioners’ favor by the entry of a decree enjoining operations under those certificates in independent equity suits against the respondent Commission and certificate holders. That decree and the opinion affirming same upon appeal1 contain a full statement of facts and treatment of the issues of law involved.
Upon authority thereof the writ should accordingly be issued and the order of the Commission in each case quashed.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and O’CONNELL, JJ., concur.

. Red Top Sedan Service, Inc., et al. v. S. & J. Transportation, Inc., et al., Fla. App.1963, 150 So.2d 450, certiorari denied Red Top Sedan Service, Inc. v. Shoop, 156 So.2d 388, by order dated June 26, 1963, petition for rehearing denied September 4, 1963.